DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-25, 27, 28, 31, 32, 34, 35, 38-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) .

As for claim 23, Cornelius discloses a sensor device (Fig. 1), wherein the sensor device comprises:
a first stainless steel tube (11 of sensor B; col. 2, lines 58-60) comprising two ends;
a first air injector (portion including 18 and connecting 11 with 14 and 17) for injecting air into a first end of the first stainless steel tube (col. 3, lines 13-15); and
a first hydrostatic pressure differential sensor (19) configured to collect data to measure a volume of a liquid contained in a vessel according to pressures at two inlets of the first hydrostatic pressure differential sensor (see Fig. 1), wherein a first inlet of the first hydrostatic pressure differential sensor is operably coupled to the first end of the first stainless steel tube (via 22), and wherein a second inlet of the first hydrostatic pressure differential sensor is configured to communicate with an interior of the vessel (via 21 and sensor A), and wherein the first hydrostatic pressure differential sensor (19) is configured to maintain air in the first stainless steel tube when the second end of the first stainless steel tube is inserted into the liquid contained in the vessel (col. 1, lines 8-19).
Cornelius does not disclose a main body.
However, Cupples discloses a main body (110).  Cupples discloses that the main body (110) houses other components such as electronics (152) and tube connections (136, 138) for a differential pressure sensor and functions to seal a vessel (col. 3, lines 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius to have a main body that contains the other sensor components as disclosed by Cupples so that the vessel can be carried or moved and also refilled, while still allowing the liquid level to be monitored (Aston: paragraph [0004]).
Cornelius as modified by Cupples and Aston discloses that the first stainless steel tube (Cornelius: 11 of sensor B and Cupples: at the analogous position of 138 in Fig. 5) has a first end that is angle-coupled to the main body (Cupples: see Fig. 5, where there is a 90° angle between the vertical axis of 138 and the horizontal face of 128).

As for claim 24, Cornelius as modified by Cupples and Aston discloses:
a second stainless steel tube (Cornelius: 11 of sensor A; col. 2, lines 58-60) comprising two ends, wherein a length of the second stainless steel tube is different from a length of the first stainless steel tube (Cornelius: see Fig. 1), and wherein the second inlet of the first hydrostatic pressure differential sensor (Cornelius: 19) is operably coupled (Cornelius: via 21) to a first end of the second stainless steel tube (Cornelius: see Fig. 1), and wherein the first hydrostatic pressure differential sensor (Cornelius: 19) is configured to maintain air in the second stainless steel tube when the second end of the second stainless steel tube is inserted into the liquid contained in the vessel (Cornelius: col. 1, lines 8-19).

As for claim 25, Cornelius as modified by Cupples and Aston discloses:
a second air injector (Cornelius: portion including 18 and connecting 11 with 14 and 17) for injecting air into the first end of the second stainless steel tube.

As for claim 27, Cornelius as modified by Cupples and Aston discloses that the first hydrostatic pressure differential sensor comprises two non-differential pressure sensors (Cornelius: col. 5, lines 35-60) and a differentiator (Cornelius: 25) for providing the difference between the pressures measured by the two non-differential sensors (Cornelius: col. 5, lines 35-60).

As for claim 28, Cornelius as modified by Cupples and Aston discloses:
a second stainless steel tube (Cornelius: 11 of sensor A; col. 2, lines 58-60) for protecting the second inlet of the first hydrostatic pressure differential sensor (Cornelius: 19).  The examiner notes that the claim recites the intended use of the second stainless steel tube and that the intended use does not distinguish the claimed invention over the prior art.

As for claim 31, Cornelius as modified by Cupples and Aston discloses that the first end of the first stainless steel tube (Cornelius: 11 of sensor B) is angle-coupled to the first hydrostatic pressure differential sensor (Mathews: see Fig. 4).
	
As for claim 32, Cornelius as modified by Cupples and Aston discloses:


As for claim 34, Cornelius as modified by Cupples and Aston discloses that the first hydrostatic pressure differential sensor is configured to measure a density of the liquid contained in the vessel (Cornelius: col. 4, lines 10-22).

As for claim 35, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention
except that the sensor device is cylindrical, prismatic with a quadrangular section, prismatic with a rectangular section, or frusto-conical.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape the sensor device of Cornelius, Cupples and Aston in one of the claimed shapes because Applicant has not disclosed that shaping the sensor device as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the sensing device of Cornelius, Cupples and Aston and applicant’s invention to perform equally well with either the shape disclosed by Cornelius, Cupples and Aston or one of the claimed shapes because any of the shapes 
	Therefore, it would have been prima facie obvious to modify the Cornelius, Cupples and Aston combination to obtain the invention as specified in claim 35 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cornelius.

As for claim 38, the examiner notes that the claim describes the liquid that is intended to be measured by the claimed sensor device and that the intended use of the claimed sensor device does not distinguish the claimed invention over the prior art.    

As for claim 39, the examiner notes that the claim describes the vessel whose contents are intended to be measured by the claimed sensor device and that the intended use of the claimed sensor device does not distinguish the claimed invention over the prior art.

As for claim 40, Cornelius as modified by Cupples and Aston discloses that the sensor device comprises a stopper of the vessel (Aston: paragraph [0004]).

As for claim 41, Cornelius as modified by Cupples and Aston discloses:
a processor (Cornelius: 25, 26) configured to store data collected by the first hydrostatic pressure differential sensor (Cornelius: col. 4, line 67 - col. 5, line 2).


a sound alarm that is operable according to data collected by the first hydrostatic pressure differential sensor (Cornelius: col. 6, lines 1-8).

As for claim 43, Cornelius as modified by Cupples and Aston discloses:
a visual alarm that is operable according to data collected by the first hydrostatic pressure differential sensor (Cornelius: col. 6, lines 1-8).

As for claim 45, Cornelius as modified by Cupples and Aston discloses:
a second stainless steel tube (Cornelius: 11 of sensor A; col. 2, lines 58-60) comprising two ends, wherein a first end of the second stainless steel tube is coupled (via 19, 21, 22) to an opening in a side of the first stainless steel tube, and wherein a second end of the second stainless steel tube is configured to be inserted into the liquid contained in the vessel (see Fig. 1).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,953,954 issued to Drain et al. (Drain”) in view of U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”), U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”).

As for claim 23, Drain discloses a sensor device (Fig. 1), wherein the sensor device comprises:
a first tube (1) comprising two ends;

a first hydrostatic pressure differential sensor (8) configured collect data to measure a volume of a liquid contained in a vessel according to pressures at two inlets of the first hydrostatic pressure differential sensor (see Fig. 1 and col. 1, lines 32-50), wherein a first inlet of the first hydrostatic pressure differential sensor is operably coupled to the first end of the first tube (1), and wherein a second inlet of the first hydrostatic pressure differential sensor is configured to communicate with an interior of the vessel (via 2), and wherein the first hydrostatic pressure differential sensor (8, 9) is configured to maintain air in the first tube when the second end of the first tube is inserted into the liquid contained in the vessel (col. 1, lines 27-31).
Although Drain discloses two tubes (1, 2) for measuring pressure to determine a liquid level (col. 1, lines 32-50), Drain does not explicitly disclose that the tubes are made from stainless steel.
However, Cornelius discloses a tube made from stainless steel (col. 2, lines 58-60).  Cornelius discloses that the tube is for measuring pressure to determine a liquid level (Abstract)
Because Drain and Cornelius both disclose tubes for measuring pressure to determine a liquid level, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the stainless steel tube of Cornelius for each of the tubes of Drain to achieve the predictable result of  measuring pressure to determine a liquid level.
Drain as modified by Cornelius does not disclose a main body.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Drain and Cornelius to have a main body that contains the other sensor components as disclosed by Cupples so that the vessel can be carried or moved and also refilled, while still allowing the liquid level to be monitored (Aston: paragraph [0004]).
Drain as modified by Cornelius, Cupples and Aston discloses that the first stainless steel tube (Cornelius: 11 of sensor B and Cupples: at the analogous position of 138 in Fig. 5) has a first end that is angle-coupled to the main body (Cupples: see Fig. 5, where there is a 90° angle between the vertical axis of 138 and the horizontal face of 128).

As for claim 26, Drain as modified by Cornelius, Cupples and Aston discloses:
a second stainless steel tube (Drain: 2); and
a second hydrostatic pressure differential sensor (Drain: 9) for maintaining air in the second stainless steel tube (Drain: co. 1, lines 27-31), wherein the first hydrostatic pressure differential sensor is configured to measure the volume of the liquid contained in the vessel according to a pressure measured by the second hydrostatic pressure differential sensor (Drain: col. 1, lines 32-50).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) as applied to claim 23, further in view of U.S. Patent 5,163,324 issued to Stewart (“Stewart”).

As for claim 29, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention
except that the first hydrostatic pressure differential sensor comprises an electronic data processor coupled to the air injector, and wherein the electronic data processor is configured to inject air into the first stainless steel tube before obtaining a measure by the first hydrostatic pressure differential sensor.
However, Stewart discloses a first hydrostatic pressure differential sensor (16) that comprises an electronic data processor (12) coupled to an air injector (40), and wherein the electronic data processor (12) is configured to inject air into a first tube before obtaining a measure by the first hydrostatic pressure differential sensor (col. 2, line 47 - col. 3, line 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius, Cupples and Aston to include the electronic data processor coupled to an air injector as disclosed by Stewart so that the air injector does not have to be run continuously (Stewart: col. 2, line 66 - col. 3, line 2.)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) as applied to claim 23, further in view of U.S. Patent 5,115,679 issued to Uhlarik (“Uhlarik”).

As for claim 30, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention
except that the second end of the first stainless steel tube is angle-cut.
However, Uhlarik discloses a second end (49) of a first tube (14) that is angle-cut (see Fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second end of Cornelius, Cupples and Aston to be angle-cut as disclosed by Uhlarik in order to prevent gas bubbles from sagging and increasing the pressure within the tube (Uhlarik: col. 4, lines 25-35).

Claims 33, 36, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) as applied to claim 23, further in view of U.S. Patent Application Publication 2015/0198474 by Howard (“Howard”).

As for claim 33, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention
except one or more sensors for measuring pH, turbidity, color, sugar and/or alcohol concentration of the liquid.
However, Howard discloses one or more sensors for measuring pH (paragraph [0023]), turbidity, color, sugar and/or alcohol concentration of the liquid.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius, Cupples and Aston by including the pH sensor as disclosed by Howard in order to sense and predict abnormalities in the vessel (Howard: paragraph [0023]).

As for claim 36, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention
except a wireless transmitter for transmitting data collected by the first hydrostatic pressure differential sensor.
However, Howard discloses a wireless transmitter (10) for transmitting data collected by a liquid level sensor (paragraph [0026]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius, Cupples and Aston by including the wireless transmitter as disclosed by Howard in order to increase the convenience of using the sensor device by allowing it to be monitored from a remote location.

As for claim 37, Cornelius as modified by Cupples and Aston and Howard discloses that the collected data are transmitted periodically (Howard: [0031]).

As for claim 44, Cornelius as modified by Cupples and Aston discloses all the limitations of the claimed invention including that the sensor device is coupled to a remote alarm that is operable according to data collected by the first hydrostatic pressure differential sensor (col. 6, lines 1-8),
except that the coupling is wireless.
However, Howard discloses a coupling (10) that is wireless.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius, Cupples and Aston by including the wireless coupling as disclosed by Howard in order to increase the convenience of using the sensor device by allowing it to be monitored from a remote location.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) as applied to claim 23, further in view of U.S. Patent 5,423,226 issued to Hunter et al. (“Hunter”).


except that the first hydrostatic pressure differential sensor is configurable to be calibrated.
However, Hunter discloses that a first hydrostatic pressure differential sensor of a liquid level sensor device that is configurable to be calibrated (col. 2, lines 11-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first hydrostatic differential pressure sensor of Cornelius, Cupples and Aston to be calibrated as disclosed by Hunter in order to maintain the accuracy of the first hydrostatic differential pressure sensor.
Regarding the recitation that the first hydrostatic pressure differential sensor is configurable to be calibrated when the second end of the first stainless steel tube is outside the liquid contained in the vessel, the examiner notes that this describes the intended use of the sensor (i.e. it describes the method of calibrating the sensor) and that the intended use does not distinguish the claimed invention over the prior art.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) as applied to claim 23, further in view of U.S. Patent 5,146,783 issued to Jansche et al. (“Jansche”).


except that the first hydrostatic pressure differential sensor is configurable to be calibrated when the second end of the first stainless steel tube is inserted into the liquid contained in the vessel, and wherein a depth of the second end of the first stainless steel tube is predetermined.
However, Jansche discloses a first hydrostatic pressure differential sensor (21) that is configurable to be calibrated when the second end of the first stainless steel tube is inserted into the liquid contained in the vessel (col. 5, lines 3-12), and wherein a depth of the second end of the first stainless steel tube is predetermined (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor device of Cornelius, Cupples and Aston to be configured to be calibrated as disclosed by Jansche in order to ensure measurement accuracy (Jansche: col. 5, lines 3-5).

Response to Arguments
Applicant’s arguments, see the Pre-Brief Conference request, filed 2/172021, with respect to the rejections of claim 23 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of  U.S. Patent 4,669,309 issued to Cornelius (“Cornelius”) in view of U.S. Patent 7,140,404 issued to Cupples et al. (“Cupples”) and U.S. Patent Application Publication 2018/0319587 by Aston (“Aston”) and also U.S. Patent 5,953,954 issued to Drain et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853